Citation Nr: 1102922	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 1993, 
for the grant of service connection for posttraumatic stress 
disorder.  

2. Entitlement to an effective date earlier than March 26, 1993, 
for the grant of service connection for headaches.

3.  Whether there was clear and unmistakable error in a January 
4, 1971, rating decision that denied entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1968 to September 1970, 
active duty for training from August 1985 to August 1986, and 
active duty from January 1991 to May 1991.

By an April 1994 rating decision, service connection for 
posttraumatic stress disorder and headaches was granted.  In July 
2002, the Veteran filed a claim for an earlier effective date for 
the grant of service connection for headaches.  The RO denied the 
claim in a July 2003 rating action, and the Veteran filed a 
timely notice of disagreement with the denial in August 2003.  
The RO, however, took no further action on the claim.  In 
September 2004, the Board remanded the claim for an earlier 
effective date for headaches to the RO for issuance of a 
statement of the case pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  In that decision, the Board also remanded the issue 
of entitlement to an earlier effective date for the grant of 
service connection for posttraumatic stress disorder for the 
issuance of a statement of the case pursuant to Manlincon, supra.  
In April 2005, the RO issued a statement of the case addressing 
the Veteran's claims of entitlement to an effective date earlier 
than March 26, 1993, for the grant of service connection for 
headaches and posttraumatic stress disorder, and the Veteran 
timely perfected an appeal to the Board.

The Board denied the Veteran's claims in a June 2009 decision.  
In May 2010, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion in 
May 2010.  The basis for the Joint Motion included the Board's 
failure to provide sufficient reasons and bases for its denial of 
the Veteran's claims for earlier effective dates for the grant of 
service connection for headaches and posttraumatic stress 
disorder.  Additionally, the Joint Motion directed the Board to 
remand the issue of whether there was clear and unmistakable 
error in a January 4, 1971, rating decision that had denied 
entitlement to service connection for headaches pursuant to 
Manlincon, supra.

Because the outcome of the claim of clear and unmistakable error 
may have an effect on the assignment of an effective date, the 
Board will defer consideration of the question of entitlement to 
an earlier effective date for the award of service connection for 
headaches until after the statement of the case (SOC) is issued 
on the clear and unmistakable error question.  See Remand, infra.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
psychiatric disorder was denied by a RO decision in June 1971; 
the Veteran appealed the denial to the Board, which denied the 
claim in a November 1971 decision.

2.  The Veteran filed a petition to reopen the previously denied 
claim for service connection for a psychiatric disorder that was 
received by the RO on March 26, 1993.

3.  In an April 1994 rating decision, the Veteran was awarded 
service connection for posttraumatic stress disorder, which award 
was made effective March 26, 1993.  

4.  In a July 1994 notice of disagreement with the April 1994 
rating decision, the Veteran did not disagree or express an 
intent to appeal the effective date assigned by the RO for the 
grant of service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

An effective date earlier than March 26, 1993, for the grant of 
service connection for posttraumatic stress disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the effective date for an award of service 
connection is well established.  Generally, the effective date of 
an evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
(There is an exception for claims filed within a year of 
separation from military service; in such a case, the day after 
separation may be assigned.  Id.)  The effective date for a 
reopened claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2010); see Nelson v. 
Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 
247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also 
Lapier v. Brown, 5 Vet. App. 215 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim).

The Board notes that during the pendency of the Veteran's appeal, 
VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-57 
(Sept. 6, 2006).  The amended regulation became effective October 
6, 2006.  As revised, the provisions under the previous version 
of 38 C.F.R. § 3.400(q)(2), which concerned service department 
records, was removed.  The amended regulation reflects the 
provisions of former paragraph (q)(1)(ii) as new paragraph 
(q)(2).  This paragraph relates to receipt of new and material 
evidence received during an appeal period or prior to an 
appellate decision, or received after a final disallowance, which 
does not affect the Veteran's claim.  There are no other 
substantive changes to 38 C.F.R. § 3.400(q) that have an effect 
on the issues under review.

The Veteran was originally denied service connection for a 
psychiatric disorder in a June 1971 decision.  The Veteran 
appealed, and the Board denied the psychiatric disorder claim in 
a November 1971 decision.  The decision is final based on the 
evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

The Veteran is seeking an effective date prior to March 26, 1993, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).  Specifically, he contends that the effective 
date should be in 1970, from the date on which he initially filed 
claims for service connection, which date fell within one year 
from his separation from active duty.  Alternately, the Veteran 
has contended that the effective date should be the day after he 
was separated from active duty.  As another theory of 
entitlement, the Veteran contends that a July 1994 notice of 
disagreement with the April 1994 rating decision constituted a 
claim for an effective date earlier than the one assigned in the 
April 1994 rating decision that initially awarded him service 
connection.  The Veteran's representative further argued in a 
September 2010 statement that the effective date of the award of 
service connection for PTSD should be in March 1992, given that 
the Veteran was first diagnosed with PTSD at that time.  

The claim on which the current appeal is based was received on 
March 26, 1993.  The petition to reopen was granted, and the 
Veteran was awarded service connection for PTSD in an April 1994 
rating decision issued by the RO.  In that decision, the RO 
assigned an effective date to the service connection award of 
March 26, 1993, the date the claim was received by VA.  In July 
1994, the Veteran submitted a notice of disagreement (NOD) with 
the April 1994 decision with respect to the ratings assigned, but 
he did not appeal the effective date.  In that connection, the 
Board notes that the Veteran has since contended that the July 
1994 NOD constitutes a valid disagreement as to the effective 
date assigned.  It is argued that a liberal reading of the NOD 
should result in a finding that he had expressed disagreement 
with the effective date.  See Robinson v. Shinseki, 557 F.3d 
1355, 1362 (Fed. Cir. 2009) (in direct appeals, all filings must 
be read in a "liberal manner" whether or not a veteran is 
represented).

Nevertheless, the Board finds that in this case, even a liberal 
reading of the record does not give rise to an impression that 
the Veteran was seeking an earlier effective date for the grant 
of service connection for PTSD.  See Szemraj v. Principi, 357 
Fed. Cir. 1370 (Fed. Cir. 2004).  The nature of the July 1994 NOD 
is clear on its face:  the Veteran wished to appeal the initial 
50 percent rating assigned for PTSD, as evidenced by his 
statement that "I am appealing the decision of the rating of 50% 
disability for PTSD dated May 25, 1994."  Although the Veteran 
pointed out in the July 1994 NOD that he had initially been 
diagnosed with PTSD in March 1992 and had been "having problems 
with work since my return from Vietnam," the Board does not find 
that these statements, without some indication that he wished to 
challenge the effective date of the grant, amount to a 
disagreement with the effective date, as opposed to the rating, 
for his PTSD.  Rather, the Board finds that these statements 
merely serve to bolster his claim that his PTSD was more severely 
disabling than recognized by the initial 50 percent disability 
rating.  He did not indicate that he disagreed with the date of 
the award or that he desired to appeal the effective date of the 
award.

The version of 38 C.F.R. § 20.201 in effect at the time of the 
filing of the NOD in question requires a written communication 
from a claimant or representative "expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result."  
Although noting that special wording is not required, the 
regulation nonetheless requires that "the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review."  Further, the regulation requires that, if multiple 
determinations are made in a single rating decision, "the 
specific determinations with which the claimant disagrees must be 
identified."  Here, the Veteran specifically identified the 
initial rating of his service-connected PTSD as a determination 
with which he disagreed and wished to appeal.  The Veteran did 
not suggest or imply a desire to challenge the effective date of 
the grant of service connection.  As discussed above, the Board 
does not find that the July 1994 could be reasonably construed as 
a NOD with an effective date.  The Veteran's comments about 
experiencing problems since service and having been diagnosed in 
1992 reflect that he in fact had such problems.  That he did 
provided a basis for the RO's award of service connection.  While 
the Veteran's comments may be construed as addressing the nature 
of a service connection claim-that a disability experienced by a 
claimant becomes evident and thereby provides the basis for a 
claim that is filed at some point after manifestation of the 
disability, his comments do not address the propriety of when the 
award should have been made.  

Moreover, it is clear that the Veteran knew how to initiate an 
appeal-in fact, he expressly stated that he was "appealing the 
decision of the rating. . ."  (emphasis added)  He did not make 
such a statement with regard to the effective date.  To infer 
that his statement also meant that he was disagreeing with the 
effective date is not a reasonable reading of his NOD.  Only by 
proceeding from credulity-which the regulation does not 
require-could one conclude that the Veteran's comments amounted 
to an expression of disagreement with the effective date.  This 
is especially so after he demonstrated a knowledge of how to 
initiate an appeal.

The Board further acknowledges that the Veteran's representative, 
in a September 2010 statement, appears to argue that because the 
Veteran's PTSD was initially diagnosed in March 1992, within a 
year of the initial effective date of the grant of service 
connection for PTSD-March 26, 1993-the effective date of the 
award of service connection for PTSD should be extended back to 
the date of diagnosis.  In support of this argument, the 
Veteran's representative cites to 38 C.F.R. § 3.400(o), which 
governs the assignment of effective dates for claims for increase, 
not claims for the initial establishment of service connection.  
However, this case involves not a question of the effective date 
for an increased rating but rather the effective date of a grant 
of service connection made pursuant to a claim granted after 
being reopened based on the receipt of new and material evidence, 
as discussed above.  Effective dates for the grant of service 
connection in such cases are governed by 38 C.F.R. § 3.400(q).  
As discussed above, in a case such as the one here, the effective 
date of the award of service connection for a claim that had been 
previously denied is the date of receipt of the claim to reopen, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii); see Nelson, 18 Vet. App. at 409; Leonard v, 17 
Vet. App. at 451; Sears, 16 Vet. App. at 247, aff'd, 349 F.3d 
1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 
(1993) (an award granted on a reopened claim may not be made 
effective prior to the date of receipt of the reopened claim).

In light of the foregoing, it is the Board's conclusion that, as 
a matter of law, the Veteran is not entitled to assignment of an 
effective date prior to March 26, 1993, for the award of service 
connection for PTSD.  The Veteran contends that the effective 
date for the award of service connection for PTSD should be in 
1970, because that is the date of his original claim for service 
connection, and alternately because he was separated from active 
duty in 1970.  The Veteran further claims that his July 1994 NOD 
raised a valid challenge to the effective date assigned in the 
April 1994 rating decision.  As discussed above, the Board finds 
that this is not the case.  Because the Veteran did not dispute 
the effective date when assigned in April 1994, he cannot prevail 
on a claim to reopen the question of entitlement to an effective 
date earlier than March 26, 1993, or on a "freestanding" claim 
for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  The governing legal authority is clear and specific, 
and VA is bound by it.  As such, the claim for an earlier 
effective date is denied as a matter of law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).


ORDER

An effective date prior to March 26, 1993, for the grant of 
service connection for posttraumatic stress disorder is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court has indicated that, if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance.  Id.

Regarding the Veteran's claim of clear and unmistakable error in 
a January 4, 1971, rating decision that denied entitlement to 
service connection for headaches, the Board notes that in a June 
2003 informal conference, the Veteran's representative argued 
that there was clear and unmistakable error in the January 4, 
1971, unappealed rating decision that initially denied the 
Veteran's claim for service connection for headaches.  When the 
Board remanded the effective date question in September 2004, it 
ordered that a SOC be issued that also addressed the claim of 
clear and unmistakable error.  Why this was done is not clear, 
but it was done, and the parties to the joint motion agreed that 
the Board has failed to ensure compliance with its 2004 remand 
instruction.  

Because the agency of original jurisdiction (AOJ) has not issued 
a statement of the case on this issue, no appeal has been 
perfected.  Under Manlincon and Stegall, supra, and in order to 
comply with the March 2010 Joint Motion, the Board directs the 
AOJ to issue a statement of the case concerning the Veteran's 
claim of clear and unmistakable error in the January 4, 1971, 
rating decision that denied entitlement to service connection for 
headaches.  (As noted in the introduction, the claim for an 
earlier effective date will not be addressed until after the 
issuance of the SOC on the claim of error in the 1971 decision.)

In view of the foregoing, the case is REMANDED for the following 
action:

The AOJ must issue a statement of the case 
(SOC) addressing the question of whether 
there was clear and unmistakable error in a 
January 4, 1971, rating decision that denied 
entitlement to service connection for 
headaches.  Along with the SOC, the AOJ must 
furnish to the Veteran a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford him 
time to perfect an appeal of this issue.  The 
Veteran is hereby reminded that appellate 
consideration of this claim may be obtained 
only if a timely appeal is perfected.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


